Case: 21-20487       Document: 00516410851           Page: 1      Date Filed: 07/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                                    United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                               July 28, 2022
                                    No. 21-20487                              Lyle W. Cayce
                                  Summary Calendar                                 Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   David Gomez-Perez,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:21-CR-193-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

          David Gomez-Perez pleaded guilty of illegal reentry by a previously
   deported alien after a felony conviction and was sentenced to 24 months of
   imprisonment and three years of supervised release. On appeal, he maintains
   that all but one of the standard conditions of supervised release in his written


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20487      Document: 00516410851          Page: 2    Date Filed: 07/28/2022




                                    No. 21-20487


   judgment should be vacated because they were not pronounced at sentencing
   as required and that Standard Condition 10 should be amended to conform
   to the partial oral pronouncement of that condition. The government largely
   agrees but urges affirming as to Standard Conditions 10 and 14.
          First, we agree with the parties that Standard Conditions 1 through 9,
   11 through 13, and 15 in the written judgment are discretionary under
   18 U.S.C. § 3583(d), that the district court was required to pronounce them
   at sentencing but failed to do so, and that they conflict with the oral pro-
   nouncement and so must be excised from the written judgment. See United
   States v. Diggles, 957 F.3d 551, 556–59 (5th Cir. 2020) (en banc); United States
   v. Mireles, 471 F.3d 551, 558 (5th Cir. 2006). We also agree with Gomez-
   Perez that Standard Condition 10 must be amended because it is broader than
   either the district court’s incomplete oral pronouncement of the condition or
   the required condition prohibiting commission of another federal, state, or
   local crime. See Mireles, 471 F.3d at 558; see also § 3583(d). Finally, we agree
   with the government that Standard Condition 14 can be affirmed, in part
   because pronouncement was not required and in part because, on the facts of
   this case, it is not more burdensome than the oral pronouncement. See
   Diggles, 957 F.3d at 559; United States v. Bigelow, 462 F.3d 378, 383 (5th Cir.
   2006); § 3583(d).
          Accordingly, the judgment of sentence is VACATED in part and
   REMANDED to the district court to amend the written judgment in
   accordance with this opinion.       In all other respects, the judgment is
   AFFIRMED.




                                          2